
	

113 HR 5373 IH: Put a Registered Nurse in the Nursing Home Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Schakowsky (for herself, Ms. Matsui, Ms. Roybal-Allard, Mr. Payne, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act to establish a minimum direct care
			 registered nurse staffing requirement at nursing facilities and skilled
			 nursing facilities under Medicare and Medicaid and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Put a Registered Nurse in the Nursing Home Act of 2014.
		2.Establishment of minimum direct care registered nurse staffing requirement at nursing facilities
			 and skilled nursing facilities under Medicare and Medicaid
			(a)Medicare Skilled Nursing FacilitiesSection 1819(b)(4)(C) of the Social Security Act (42 U.S.C. 1395i–3(b)(4)(C)) is amended—
				(1)in clause (i)—
					(A)by striking Except as provided in clause (ii), a and inserting A; and
					(B)by striking all that follows residents and inserting a period; and
					(2)by striking clause (ii) and inserting the following:
					
						(ii)Use of Direct Care Registered NurseA skilled nursing facility must use the services of at least 1 registered professional nurse to
			 provide assessment, surveillance, and direct care to residents 24 hours a
			 day, 7 days a week. In the preceding sentence, the term surveillance means the purposeful and ongoing acquisition, interpretation, and synthesis of residents’ data for
			 clinical decision making..
				(b)Medicaid Nursing FacilitiesSubparagraph (C) of section 1919(b)(4)(C) of the Social Security Act (42 U.S.C. 1396r(b)(4)(C)) is
			 amended—
				(1)in the heading, by striking ; facility waivers;
				(2)in clause (i)—
					(A)by striking With respect to and all that follows through clause (ii), must provide and inserting A nursing facility must provide; and
					(B)by striking all that follows residents and inserting a period; and
					(3)by striking clauses (ii) and (iii) and inserting the following:
					
						(ii)Use of Direct Care Registered NurseA nursing facility must use the services of at least 1 registered professional nurse to provide
			 assessment, surveillance, and direct care to residents 24 hours a day, 7
			 days a week. In the preceding sentence, the term surveillance means the purposeful and ongoing acquisition, interpretation, and synthesis of residents’ data for
			 clinical decisionmaking..
				(c)Effective DateThe amendments made by this section shall apply with respect to payments made for items and
			 services furnished on or after the first day of the first calendar quarter
			 beginning on the date that is 1 year after the date of the enactment of
			 this Act.
			
